Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities:
1)	In specification page 2, line 15, replace “a side edge of the first strip” with –the side edge of the first strip--, since as understood from the current specification (see specification page 7, lines 2-3), the side edge used for marking the first line, line A, is the side edge 504, i.e., the same side edge used earlier. Therefore, the side edge should be referred to as “the side edge”.
2)	In specification page 2, line 18, replace the typo “the side edge of the second strip” with – the side edge of the first strip--, since the side edge is clearly referring to the first strip. 
3)	In the specification page 3, lines 4 and 8, delete the redundant recitations “bisecting the third line by measurement with a scale marked on the apparatus,” and “bisecting the first line by measurement with a scale marked on the apparatus,” since the bisecting steps are disclosed again later in the passage.
4)	In the specification page 3, lines 10-11, replace “can connecting and perpendicular to” with –perpendicular to and connecting--.
5)	In the specification page 7, lines 8-9, replace “the second strip 10” with –the first strip 11”, since the side edge is referring to the first trip 11, not the second strip. 
Appropriate corrections are required.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
	1)	In claim 1, line 15, replace “a side edge of the first strip” with –the side edge of the first strip--, since as understood from the current specification (see specification page 7, lines 2-3), the side edge used for marking the first line, line A, is the side edge 504, i.e., the same side edge claimed earlier in the claim (See claim 1, line 12). Therefore, the side edge should be referred to as “the side edge”.
	2)	In claim 1, line 18, replace the typo “the second strip” with – the first strip--, since the side edge is clearly referring to the first strip. 
3)	In claim 1, lines 27 and 31, delete the redundant recitations “bisecting the third line by measurement with a scale marked on the apparatus,” and “bisecting the first line by measurement with a scale marked on the apparatus,” since the bisecting steps are disclosed again later in the claim.
4)	In claim 1, lines 33-34, replace “can connecting and perpendicular to” with –perpendicular to and connecting--. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
1)	In specification page 2, lines 17-18, it is unclear how to “setting the apparatus with a distance of about 6 inches to about 7 inches from the end edge of the second strip to the side edge of the second strip”. 
According to the specification page 7, the apparatus G is “set with the distance of 7 inches or, if the subject is under 5’7”, 6 inches from the end edge…to the side of edge 506 of the second strip 10” (see specification page 7, second paragraph). Applicant is advised to amend the page 2, lines 17-18 of the specification to include the same explanatory language as used in the specification  page 7 to clearly indicate that either 6 or 7 inches are chosen depending on the height of the subject.
In addition, it is unclear if the claimed “the side edge of the FIRST strip” (on line 18) is referring to the side edge 504 of the first strip, or the side edge 506 of the first strip (see specification page 7, second paragraph). 
2)	in specification page 2, the description of the method of marking the vertical second line on the buttock is unclear. Here, the specification recites “arranging the apparatus…with the end edge of the second strip aligned with the midline of the dorsal side of the torso of the subject; using the side edge of the first strip as a guide, marking a vertical second line…” (see specification page 2, lines 19-23). This contradict with the description provided at page 7 of the current specification. The specification (see page 7, second paragraph and Fig. 4) shows that “ the apparatus G is arranged…with length of the second strip 10 perpendicular to the line A and with the intersection of the side edge 504 of the first strip 11 with the upper side edge 500 of the second strip 10 at the line GM; then, using the side edge 504 as a guide, a vertical line B is marked on the buttock downwards from the line GM”. Therefore, clearly, the second vertical line B is NOT marked by arranging the end edge of the second strip aligned with the midline as disclosed on specification page 2. 
3)	In specification page 7, line 8, “the side of edge 506”  in the recitation “the apparatus G is then set with the distance of 7 inches or, if the subject is under 5’7”, 6 inches from the end edge 46-50 of the second strip 11 to the side of edge 506 of the second strip 10” contradict with what is shown in Figure 4 of the current application. According to Figure 4 and as understood by the examiner, the side edge 504 is used as a guide for drawing the second vertical line, line B. Applicant is advised to specify which side edge (504 or 506) is used to make the second vertical line. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1)	In claim 1, lines 17-18, it is unclear how to “setting the apparatus with a distance of about 6 inches to about 7 inches from the end edge of the second strip to the side edge of the second strip”. 
According to the specification, the apparatus G is “set with the distance of 7 inches or, if the subject is under 5’7”, 6 inches from the end edge…to the side of edge 506 of the second strip 10” (see specification page 7, second paragraph). Applicant is advised to amend the claim to include the same explanatory language as used in the specification to clearly claim that either 6 or 7 inches are chosen depending on the height of the subject.
2)	In claim 1, the description of the method of marking the vertical second line on the buttock is unclear. The claim recites “arranging the apparatus…with the end edge of the second strip aligned with the midline of the dorsal side of the torso of the subject; using the side edge of the first strip as a guide, marking a vertical second line…” (see claims 1, lines 19-23). This contradict with the description provided in the current specification. The specification (see page 7, second paragraph and Fig. 4) shows that “ the apparatus G is arranged…with length of the second strip 10 perpendicular to the line A and with the intersection of the side edge 504 of the first strip 11 with the upper side edge 500 of the second strip 10 at the line GM; then, using the side edge 504 as a guide, a vertical line B is marked on the buttock downwards from the line GM”. Therefore, clearly, the second vertical line B is NOT marked by arranging the end edge of the second strip aligned with the midline as claimed. 
3)	In claim 1, line 30, it is unclear what is the claimed “more outline of the upper extremity of the gluteal maximus”. 


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Santiago (U. S. Pub. 2012/0302923) discloses a wound measuring device using first and second ruler members connected. 
	Nghiem et al. (U. S. Pub. 2017/0367621) discloses a phlebostatic axis locating device including a straightedge and a measuring stick slidably coupled to the straightedge. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867